IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs December 15, 2015

          JOHN VERNON CAMPBELL v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Johnson County
                         No. 15-CR-29   Lisa N. Rice, Judge


              No. E2015-01292-CCA-R3-HC – Filed December 16, 2015


The Petitioner, John Vernon Campbell, appeals as of right from the Johnson County
Criminal Court’s summary dismissal of his petition for writ of habeas corpus. The
Petitioner contends (1) that the trial court lacked jurisdiction for his premeditated first
degree murder conviction because the offense was committed in the Cherokee National
Forest; and (2) that the indictment charging the Petitioner was invalid due to the State’s
dismissal of a charge of felony first degree murder. Discerning no error, we affirm the
judgment of the habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ROGER A. PAGE, JJ., joined.

John Vernon Campbell, Mountain City, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Ahmed A. Safeeullah,
Assistant Attorney General, for the appellee, State of Tennessee.

                                        OPINION

       The Petitioner is currently serving a life sentence for the 2003 murder of Terri
Abbott. See State v. John Vernon Campbell, No E2005-01252-CCA-R3-CD, 2006 WL
2032530, at *1 (Tenn. Crim. App. July 20, 2006), perm. app. denied (Tenn. Nov. 27,
2006). The evidence at trial established that in February 2003, the Petitioner had sex
with the victim, then beat her with a scissor jack and left her to die in a stream located in
secluded area of the Cherokee National Forest. Id. at *1-9. On April 6, 2015, the
Petitioner filed the instant petition for writ of habeas corpus.
       In the petition, the Petitioner argued that the trial court lacked jurisdiction for his
premeditated first degree murder conviction because the offense occurred on land
controlled by the federal government, the Cherokee National Forrest. The Petitioner
reasoned that because it is a federal offense to commit murder “[w]ithin the special
maritime and territorial jurisdiction of the United States,” he should have been prosecuted
in a federal court rather than a Tennessee court. 18 U.S.C.A. § 1111(b). The Petitioner
also argued that the indictment against him was invalid because Count 2, charging him
with felony first degree murder, was dismissed prior to trial.

       The State filed a response to the petition on May 18, 2015. The State responded
that Tennessee retained jurisdiction over criminal offenses committed in the Cherokee
National Forest; therefore, the Petitioner’s argument failed to establish that his judgment
of conviction was void. The State also responded that the Petitioner was convicted of
Count 1 of the indictment, charging him with premeditated first degree murder, and that
the dismissal of Count 2 did not impact the validity of the indictment for Count 1. On
June 19, 2015, the habeas corpus court entered an order summarily dismissing the
petition for failure to state a cognizable claim for habeas corpus relief. The Petitioner
now appeals, with the parties raising the same arguments raised in the habeas corpus
court.

        Under Tennessee law, the “grounds upon which habeas corpus relief may be
granted are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ
will issue only where the petitioner has established: (1) a lack of jurisdiction for the
order of confinement on the face of the judgment or in the record on which the judgment
was rendered; or (2) that he is otherwise entitled to immediate release because of the
expiration of his sentence. See State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000);
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). The purpose of the habeas corpus
petition is to contest a void, not merely a voidable, judgment. State ex rel. Newsom v.
Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).

        A void, as opposed to a voidable, judgment is “one that is facially invalid because
the court did not have the statutory authority to render such judgment.” Summers v.
State, 212 S.W.3d 251, 256 (Tenn. 2007). A petitioner bears the burden of establishing a
void judgment or illegal confinement by a preponderance of the evidence. See Wyatt v.
State, 24 S.W.3d 319, 322 (Tenn. 2000). A habeas corpus court may summarily dismiss
a petition without a hearing when the petition “fails to demonstrate that the judgment is
void.” Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004); see Tenn. Code Ann. § 29-21-
109.

       It is “commonly understood” that the applicable authorizing statutes establishing
national forests allow “concurrent jurisdiction over the national forests.” United States v.

                                             -2-
Gabrion, 517 F.3d 839, 855 (6th Cir. 2008). Indeed, the applicable Tennessee statute
provides as follows:

      The jurisdiction of the state of Tennessee, both civil and criminal, over
      persons upon the lands acquired for the [establishment of national forests] .
      . . shall not be affected or changed by their permanent acquisition and
      administration by the United States for such purposes, except so far as the
      punishment of offenses against the United States is concerned, the intent
      and meaning of this section being that the state of Tennessee shall not, by
      reasons of such acquisition and administration, lose its jurisdiction nor the
      inhabitants thereof their rights and privileges as citizens or be absolved
      from their duties as citizens of the state.

Tenn. Code Ann. § 11-18-103.

      Indeed, this court has previously stated, in addressing a similar claim for habeas
corpus relief, the following:

      While Congress has the power to enact legislation defining crimes to be
      exclusive of the statutes of the states, where such is not done, the statute of
      the state is not superseded by the federal statute and the same act may be
      punished as an offense against the United States and also as an offense
      against the state.

Massengale v. Mills, 826 S.W.2d 122, 123 (Tenn. Crim. App. 1991) (citing California v.
Zook, 336 U.S. 725 (1949)).

       Accordingly, Tennessee and the federal government have concurrent jurisdiction
over Cherokee National Forest, and there is nothing in the applicable federal statute
prohibiting murder to suggest that it was intended to supersede the Tennessee statute
prohibiting premeditated first degree murder. See 18 U.S.C.A. § 1111(b); Tenn. Code
Ann. § 39-13-202(a)(1). As such, the Petitioner was subject to prosecution for the
murder of the victim in both state and federal court. See Gabrion, 517 F.3d at 855 (citing
United States v. Avants, 367 F.3d 433, 440 (5th Cir. 2004) (upholding conviction in
federal court for murder committed in national forest after acquittal for same murder in
state court); United States v. Jackson, 327 F.3d 273, 281 (4th Cir. 2003) (affirming
conviction for murder committed in national forest after conviction for the same crime in
state court)). Accordingly, we conclude that the trial court had jurisdiction in this case
and that this claim for habeas corpus relief is without merit.

      With respect to the Petitioner’s argument regarding the dismissal of the felony first
degree murder charge prior to trial, we note that “[e]ach count in an indictment is a
                                            -3-
separate charge and each count is looked upon as a separate indictment.” State v.
Millbrooks, 819 S.W.2d 441, 446 (Tenn. Crim. App. 1991). To that end, “[a]n acquittal
on one or several charges in a multi-count indictment does not preclude a conviction
under one or more of the other charges.” Id. Likewise, the dismissal of the felony first
degree murder charge did not affect the validity of the premeditated first degree murder
charge. Accordingly, we conclude that this issue is devoid of merit and affirm the habeas
corpus court’s summary dismissal of the petition.

       Upon consideration of the foregoing and the record as a whole, the judgment of
the habeas corpus court is affirmed.



                                                 _________________________________
                                                 D. KELLY THOMAS, JR., JUDGE




                                           -4-